Per Curiam
The object of this motion was to obtain leave to file exceptions to the judgment procured by Mr. Sullivan, and to which reference was made in the order of the general Term of October, 1885, in the case of Babcock v. Arkenburgh. If the leave asked were given, it would be of no use whatever, for the reason that the judgment mentioned was permitted to stand as security only, and for. no other purpose.
The order of the general term relating to it provided for a further investigation in order to ascertain and protect the rights of the litigants.
Independently of that reason, it appears that a report in reference to the same subject matter has been made which has eventuated in a judgment, and which would be a conclusive answer to any further prosecution of the controversy until it was reversed on appeal.
The application, therefore, is confronted with these two obstacles, either one of which is sufficient to defeat it.
The motion should be denied.